Citation Nr: 1312429	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  05-41 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel





INTRODUCTION

The Veteran served on active duty from June 1967 to June 1973.  The Veteran also served in the Army Reserves from January 1976 to August 1993.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran requested a Travel Board hearing in the November 2005 substantive appeal.  He was scheduled for a hearing in September 2009; however, he failed to appear at the hearing.  The Veteran did not request to reschedule the hearing or provide the Board with good cause for missing the hearing.  Therefore, the request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The Board remanded these matters in February 2010 for proper VCAA notice, to obtain any outstanding Social Security Disability records and to provide the Veteran with a VA examination and opinion.  The Board remanded the claims again July 2012 to obtain any outstanding treatment records identified by the Veteran and to provide the Veteran with a VA examination for his claims on appeal.  Thereafter, the AMC continued the denial of each claim as reflected in the January 2013 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Unfortunately, the Board must delay adjudication of the case on due process grounds as the January 2013 supplemental statement of the case was sent to an incorrect address of record.  

The AMC sent the Veteran a supplemental state of the case in January 2013.  The supplemental statement of the case was returned to VA in February 2013 with a notice "attempted, not known."  The Board observes that a letter sent by the AMC in July 2012 used the most current address of record.  Furthermore, the Veteran sent a letter dated in January 2013 requesting a status update on his appeal and included his current address, which was the same that was used in the July 2012 letter.  This address is also located in Veterans Appeal Control and Locator System (VACOLS).  It appears that the January 2013 was sent to a prior address of the Veteran.  The AMC did not resend the supplemental statement of the case to the Veteran's most recent address of record.  VA has not complied with the notice provisions where there is evidence of non-receipt of notice to a claimant.  Chute v. Derwinski, 1 Vet. App. 352, 353 (1991).  Therefore, VA must send a copy of the supplemental statement of the case to the Veteran's most current address of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Readjudicate the Veteran's claims of entitlement to service connection for a foot disability and hypertension, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (addressed to the Veteran's most current address of record) and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



